                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                               CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.


                    ORDER GRANTING JOINT MOTION TO EXTEND
                      DEADLINE TO FILE MOTIONS TO COMPEL

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline to Compel Responses to Parties’ First Sets of Discovery, (Doc. 74), filed

December 7, 2018. The parties ask to extend their deadlines to file motions to compel to

January 8, 2019, because they are continuing to gather responsive documents and

negotiate. The Court, having considered the Motion, noting it is unopposed, and being

otherwise fully advised, finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Deadline

to Compel Responses to Parties’ First Sets of Discovery, (Doc. 74), is GRANTED, and

the deadline to file motions to compel related to each of the parties’ first sets of

discovery requests is extended to January 8, 2019.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
